DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
Claims 8-10 and 18-20 each utilize the term “and/or”, which under Broadest Reasonable Interpretation (BRI), unless stated otherwise in this Office action, are being interpreted as the broader “or”.
Claim Objections
Claim 11 is objected to because of the following informalities:  This claim utilizes the phrase “to generate an analysis information”, which appears to inadvertently include the term “an”, which should be deleted.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: This claim utilizes the term “the data”, which although clear it is referring to “historical data” from independent Claim 24, should instead be “the historical data” for clarity and consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1-10 (i.e. a “system” by claiming “a map generation system”) and Claims 11-20 (i.e. an “apparatus” by claiming “a non-transitory computer readable medium with an executable computer program stored thereon”), the claimed invention is directed to an abstract idea without significantly more.  These claims recite the abstract idea of a mental process, involving receiving data, processing (i.e. aggregating/analyzing/standardizing/transforming/etc.) the received data, and then generating/providing new data following the processing of the received data, which can be done in the human mind.  Within Claims 1-10 the only definitively claimed structures of the map generation system are “a transceiver” and “a controller”, and while “a transceiver” is not generic computing structure (and will be described later as it merely describes insignificant extra-solutionary activity), “a controller” is generic computing structure.  Within Claims 11-20, the only definitively claimed structures are “a transceiver” (which again, will be described later as it merely describes insignificant extra-solutionary activity) and “a non-transitory computer-readable storage medium with an executable computer program stored thereon for instructing a processor”, which is generic computing structure essentially synonymous with the “a controller” of Claims 1-10.  Claims 1-20 also mention “one or more autonomous vehicles (AVs)”, but these AVs as claimed are external to the claimed “map generation system” for Claims 1-10 and external to the claimed “non-transitory computer readable medium with an executable computer program stored thereon” for Claims 11-20, but even if this were not the case (such as the autonomous vehicle system” of Claims 24-25), these AVs may be considered to be one or more additional generic computers as well, and/or as described further below, merely describing insignificant extra-solutionary activity.  Dependent Claims 4 and 14 also mention an inertial measurement sensor, but as also described further below, is also merely describing insignificant extra-solutionary activity.  Finally, dependent Claims 6-7 (and under BRI, Claim 16) also require “a standardization processor”, which is also a generic computing structure (particularly because Claim 6 states that this element is part of the controller.  Further, all the generically claimed computing components are doing old and well known generic computing functions.
Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude the functions described in these claims from practically being performed in the mind.  For example, but for the generic computing components language, receiving data in the context of these claims encompasses a user visually and/or mentally receiving data or recalling data from memory.  Similarly, because these claim limitations do not require the processing step/-s to have any particular level of accuracy or precision, nothing in the claim elements preclude these functions from practically being performed in the mind as well (i.e. the user’s data processing may be completely wrong, inaccurate, and/or inappropriate).  Further, saving any received data, or saving new data (i.e. results data) based on that data processing of the received data, in the context of these claims, merely encompasses a user committing all or a portion of the received data and/or the outcome of the processing step/-s to their memory/mind/brain (even if that saved received/new data is essentially a “decision” that may lead to a practical application at a later point in time).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the processing step/-s, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, these limitations can be performed by a generically recited and/or general purpose computing device that has been pre-loaded with the data necessary for the subsequent data processing.  Even if all or a portion of the received data utilized for the data processing step/-s comes from one or more computing devices different than the one or more computing devices completing the data processing step/-s, then these limitations still involve no more than a plurality of generic computing devices in communication with each other.  Mere data communication steps that can be performed between any number of generic computing devices have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only definitively claimed structures, as previously mentioned, are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  It is undeniably old and well known for computers (and human minds) to receive data, process that received data, and then generate new data (results data) (potentially for providing to other components of the computer or to other computers) based on the outcome/-s of the data processing step/-s.  These functionalities are all standard functionalities that computers and minds are known to be capable of.
All structural elements within these claims previously mentioned as not being generic computing structures, such as the “transceiver” (per Claims 1-20), “one or more autonomous vehicles” (external, per Claims 1-20), and the “inertial measurement sensor” (per Claims 4 and 14), merely describe insignificant (and possibly external) extra-solutionary elements that serve as either data gathering elements (i.e. essentially, sensor/-s that are pre-solutionary) and/or a means for outputting the results of one or more portions of the data processing (i.e. post-solutionary).  For example, using independent Claim 1 as exemplary, the limitation “aggregate historical data received from the one or more AVs, via the transceiver” merely describes insignificant pre-solutionary activity (i.e. the structure of the AVs merely defines where the pre-processing data comes from and the structure of the transceiver merely defines the means for collecting said pre-processed data), and likewise, the limitation ”control the transceiver to transmit the analysis information to the one or more AVs” merely describes insignificant post-solutionary activity (i.e. in this case, the structure of the AVs only define where the post-processing result data is intended to go and the structure of the transceiver merely defines the means for transmitting said post-processed result data to an intended target).  The dependent Claims 4 and 14 that bring in the inertial measurement sensor also only describe insignificant pre-solutionary activity (i.e. the structure of the IMU sensor merely further defines where the pre-processing data comes from).  All other claim limitations within these claims describe functionalities that are internal to the generic computing components (or human mind) and nothing received, processed, generated, and/or transmitted is definitively utilized to serve any practical purpose.  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.
Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer/-s related to one or more autonomous vehicles.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as receiving data prior to data processing, or post-solution activity such as generating/providing result data based on the outputs from the data processing step/-s).  Based on this, when viewed as a whole, there are no claim elements in these particular claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
It should be noted that Claims 21-23 and Claims 24-25 are specifically not included in this rejection because firstly, at least one autonomous vehicle (AV) itself is definitively claimed (not external to what the claim is drawn to, not just a generic computer, and not describing merely insignificant extra-solutionary activity) because the claim is either drawn to that AV itself (per Claim 21) or a system that includes one or more AVs (per Claim 24), and secondly, independent Claims 21 and 24 each include a limitation which clearly describes a practical application following the data collection and analysis.  In independent Claim 21 that limitation states that the AV also includes a controller that is configured to control the AV based on a generated vector-field map, and in independent Claim 24 that limitation states that the one or more AVs is/are configured to adapt its/their operation based on the received analysis information.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 (and Claim 7 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the term “the data aggregator” which lacks proper antecedent basis for use in this claim, thus rendering it indefinite.  For purposes of compact prosecution, Examiner is interpreting the limitation “wherein the data aggregator is configured to…” to instead be “wherein the controller is further configured to…”.  Appropriate corrections are required.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim includes the limitation  “wherein the controller is configured to separate the acceleration information from the state estimation information prior to providing the acceleration information to the standardization processor”; however, it is unclear as to when/how the controller “provides the acceleration information to the standardization processor” if Claim 6, which this claim is dependent upon, requires the standardization processor to actually be part of the controller, and further, neither of these claims ever discuss any step relating to providing the acceleration information to the standardization processor (of the controller).  As such, this claim limitation renders this claim indefinite.  For purposes of compact prosecution, Examiner is interpreting the limitation “wherein the controller is configured to separate the acceleration information from the state estimation information prior to providing the acceleration information to the standardization processor” to instead be “wherein the controller is configured to separate the acceleration information from the state estimation information prior to the standardization processor standardizing the acceleration information”.  Appropriate corrections are required.
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims utilizes the phrase “wherein the processing circuitry is configured to…” which includes the term “the processing circuitry”, which lacks proper antecedent basis for use in these claims, thus rendering them indefinite.  For purposes of compact prosecution, Examiner is interpreting the phrase to instead be “wherein the controller is further configured to…”.  Appropriate corrections are required.
Claim 21 (and Claims 22-23 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the term “the aggregated data” which lacks proper antecedent basis for use in this claim, thus rendering it indefinite.  For purposes of compact prosecution, Examiner is interpreting the term “the aggregated data” to instead be “the acceleration data”.    Appropriate corrections are required.
Claim 24 (and Claim 25 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the phrase “provide the analyzed signal to the one or more AVs” which includes the term “the analyzed signal”, which lacks proper antecedent basis for use in this claim, thus rendering it indefinite.  For purposes of compact prosecution, Examiner is interpreting the phrase to instead be “provide the analysis information to the one or more AVs”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
Firstly, this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondly, the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-15, and 18-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alvarez et al. (US 2019/0051179, filed 23 Aug 18), herein “Alvarez”.
Regarding Claims 1, 11, and 24 (each independent), Alvarez discloses:
A map generation system, comprising: (per Claim 1) (“the rogue vehicle detection circuitry 142 may include circuitry to determine a relative or absolute geolocation of the host vehicle and any nearby vehicles identified as rogue vehicles. Such geolocation may use data 230 that is stored in the rogue vehicle detection circuitry 142 and/or data 230 stored in one or more non-transitory storage devices coupled to the rogue vehicle detection and avoidance circuitry 142. Such data 230 may include high definition maps generated using ground-based lidar or maps generated using aerial imagery. Such data 230 may enable the rogue vehicle detection circuitry 142 to locate the host vehicle within a two-dimensional or three-dimensional environment. Such data 230 may enable the rogue vehicle detection circuitry 142 to locate nearby vehicles identified as rogue vehicles within a two-dimensional or three-dimensional environment”, Paragraph 64, “the localization circuitry 320 receives information from one or more sensors 164 to accurately position the host vehicle within a mapped environment. For example, the localization circuitry 320 may use geolocation data (e.g., data obtained via GPS, GLONASS, Galileo positioning systems) obtained via one or more geolocation sensors/receivers 164 and/or image information obtained via one or more LIDAR sensors 164 and/or one or more image acquisition sensors 164 to locate the position of the host vehicle on a high-definition (“HD”) map retrieved from the HD map storage circuitry 33”, Paragraph 115, “the trajectory generation circuitry 146 may cause the selective display of velocity and/or acceleration for VANET vehicles 110A-110F as text or in a graphical format”, Paragraph 133) / A non-transitory computer-readable storage medium with an executable computer program stored thereon, the program instructing a processor to: (per Claim 11) (“the terms “system” or “module” may refer to, for example, software, firmware and/or circuitry configured to perform any of the aforementioned operations. Software may be embodied as a software package, code, instructions, instruction sets and/or data recorded on non-transitory computer readable storage mediums. Firmware may be embodied as code, instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices. “Circuitry”, as used in any embodiment herein, may comprise, for example, singly or in any combination, hardwired circuitry, programmable circuitry such as computer processors comprising one or more individual instruction processing cores, state machine circuitry, and/or firmware that stores instructions executed by programmable circuitry or future computing paradigms…Any of the operations described herein may be implemented in a system that includes one or more mediums (e.g., non-transitory storage mediums) having stored therein, individually or in combination, instructions that when executed by one or more processors perform the methods”, Paragraphs 161-162) / An autonomous vehicle system, comprising: (per Claim 24) (“The systems and methods described herein provide coordination of distributed strategies for collision avoidance in a real-world environment that includes a mixture of autonomous, semi-autonomous, and manually operated vehicles. More particularly, the systems and methods described herein permit any number of vehicles to communicate via a vehicle ad-hoc network (i.e., a “VANET”)”, Paragraph 26, “vehicles 110A-110n may include any number and/or combination of level 1 to level 5 automated motor vehicles”, Paragraph 44)
a transceiver configured to communicate with one or more autonomous vehicles (AVs); and (per Claim 1) (transceiver 150; “receiving, at transceiver circuitry in the host vehicle, a plurality of messages, each of the plurality of messages associated with a respective one of a plurality of vehicular ad-hoc network connected vehicles (VANET vehicles), wherein each of the plurality of messages includes: information indicative of a current location”, Paragraph 165, “vehicles 110A-110n may include any number and/or combination of level 1 to level 5 automated motor vehicles”, Paragraph 44)
a controller configured to: (per Claim 1) (“Each rogue vehicle detection system 130 includes rogue vehicle detection and avoidance circuitry 140”, Paragraph 37)
one or more autonomous vehicles (AVs); and (per Claim 24) (“vehicles 110A-110n may include any number and/or combination of level 1 to level 5 automated motor vehicles”, Paragraph 44)
a map generation system (see at least Paragraphs 64, 115, and 133 as cited to previously, which are not being repeated for the sake of brevity) that includes a controller (“Each rogue vehicle detection system 130 includes rogue vehicle detection and avoidance circuitry 140”, Paragraph 37) configured to: (per Claim 24)
aggregate historical data received from the one or more AVs, via the transceiver, to generate aggregated data, the received historical data being indexed to respective locations at which the historical data was generated; (per Claim 1) / aggregate historical data received from one or more autonomous vehicles (AVs), via a transceiver, to generate aggregated data; (per Claim 11) / aggregate historical data received from the one or more AVs to generate aggregated data, the received historical data being indexed to respective locations at which the historical data was generated; (per Claim 24) (“the systems and methods described herein permit any number of vehicles to communicate via a vehicle ad-hoc network (i.e., a “VANET”). Each vehicle included in the VANET is then able to exchange performance, location, acceleration/deceleration, velocity, distance between vehicles, and similar information and/or data with other vehicles included in the VANET”, Paragraph 26, “receive, via the transceiver circuitry, one or more signals that include information indicative of one or more behaviors of a host vehicle; receive, via the transceiver circuitry, a plurality of messages, each associated with a respective one of a plurality of vehicular ad-hoc network connected vehicles (VANET vehicles), wherein each of the plurality of messages includes: information indicative of a current location”, Paragraph 34, “each of the VANET vehicles 110 may transmit and receive frames or packets that contain information and/or data representative of one or more vehicle operating parameters, one or more vehicle operating behaviors, one or more nearby vehicle operating behaviors, one or more nearby vehicle operating parameters, or combinations thereof”, Paragraph 45, “an aggregate of multiple proof data points coming from the sensor array 162 as well as data received from other VANET vehicles 110”, Paragraph 57, “inner safety belief circuitry 144 receives vehicular performance, parametric, and behavioral information and/or data generated or collected by the host VANET vehicle 110. In addition, the inner safety belief circuitry 144 may also receive performance, parametric, and behavioral information and/or data generated or collected by each of a plurality of VANET vehicles 110. Using the information and/or data collected from the host vehicle and received from the plurality of VANET vehicles 110, the inner safety belief circuitry 144 determines one or more vehicle operating behaviors 145”, Paragraph 49, “Such geolocation may use data 230 that is stored in the rogue vehicle detection circuitry 142 and/or data 230 stored in one or more non-transitory storage devices coupled to the rogue vehicle detection and avoidance circuitry 142. Such data 230 may include high definition maps”, Paragraph 64; also see example rules that must inherently include not just historical data but also location specific rules as shown in Paragraph 28 such as “failing to follow a preferred future path communicated to VANET vehicles; abrupt lane changes” and Paragraphs 66-106 to include the terms “did not” and “failed” as in past tense as well as terms like “frequent” and “percentage of time” and “number of boundary crossings” which require aggregating data and knowledge of locations (such as the location of the rogue vehicle in comparison to traffic control devices, lane lines, other vehicles, etc., and not just data indicative of single points in time or single locations in space)
generate a vector-field map including a plurality of location-based cells, the vector-field map being generated based on the received aggregated data, wherein each of the cells includes a vector representing a portion of the aggregated data whose indexed location corresponds to an associated location of the respective cell; (per Claims 1, 11, and 24) (see for example Figs. 7-11, wherein the vectors shown may be one or more of current velocity/direction or acceleration/direction, and/or preferred future travel path velocity/direction or acceleration/direction, and/or relative distances to/from each of the different vehicles (VANET vehicles 110 and/or one or more rogue vehicle 810; i.e. cells) within a local map vicinity; “Each vehicle included in the VANET is then able to exchange performance, location, acceleration/deceleration, velocity, distance between vehicles, and similar information and/or data with other vehicles included in the VANET”, Paragraph 26)
analyze the vector-field map to identify one or more vectors of the plurality of cells exceeding one or more predetermined threshold values (per Claims 1 and 11) / analyze the vector-field map to identify one or more vectors of the plurality of cells exceeding one or more predetermined threshold values; and (per Claim 24) (“inner safety belief circuitry 144 and/or the rogue vehicle detection circuitry 142 in each VANET vehicle 110 uses the safe vehicle operating behaviors, along with other factors such as environmental conditions, estimated braking distances, vehicle occupant behavior, driving style, and compliance with local rules, laws, and customs to identify nearby rogue vehicles operated in an improper, illegal, or unsafe manner. The rogue vehicle detection and avoidance circuitry 140 communicates information associated with the identified rogue vehicle (location, velocity, acceleration, altitude, occupant behavior, infractions, etc.) to other VANET vehicles 110. Each of the VANET vehicles 110 may determine a preferred future travel path based upon the preferred future travel paths of the other VANET vehicles 110 and the information associated with the identified rogue vehicle”, Paragraph 42, “rogue vehicle detection circuitry 142 includes circuitry capable of identifying whether nearby vehicles are operating in a manner that comports with safe vehicle operating behaviors 145 determined by the host vehicle. In embodiments, the rogue vehicle detection circuitry 142 includes circuitry capable of communicating host vehicle information and/or data and rogue vehicle information and/or data to the inner safety belief circuitry 144”, Paragraph 65, “Example rules that may be implemented by the rogue vehicle detection circuitry 142 may include one or more of the following:… Longitudinal/lateral acceleration”, Paragraphs 66/97, “distance 1010B between the host vehicle 710 and vehicle 110B (Bd.sub.i) causes vehicle 110B to fall within the safety perimeter 1010 of the host vehicle 710. Based on the decreased distance 1020B between the host vehicle 710 and vehicle 110B, the trajectory generation circuitry 146 will generate a trajectory generation circuitry 146 that attempts to increase the distance between the host vehicle 710 and vehicle 110B such that the distance 1020B to vehicle 110B causes vehicle 110B to fall outside of the host vehicle safety perimeter 1010…As depicted in FIG. 11A, the distance 1110 between the manually controlled vehicle 1130 and VANET vehicle 110F (110F-Rd.sub.0) is less than a defined minimum safe distance based on the safe vehicle operating behaviors 145F determined by the inner safety belief circuitry 146F in VANET vehicle. Based on the distance 1110, the rogue vehicle detection and avoidance circuitry 142F associated with VANET vehicle 110F identifies the manually controlled vehicle 1130 as a “rogue vehicle.” Also as depicted in FIG. 11A, 110E depicted in FIG. 11A, the distance 1120 between the manually controlled vehicle 1130 and VANET vehicle 110E (110E-Rd.sub.0) is less than a defined minimum safe distance as determined by the safe vehicle operating behaviors 145E as determined by the inner safety belief circuitry 146E in VANET vehicle 110E. Based on the distance 1120, the rogue vehicle detection and avoidance circuitry 142E associated with VANET vehicle 110E also identifies the manually controlled vehicle 1130 as a “rogue vehicle.”, Paragraphs 139-140)
to generate analysis information corresponding to the identified one or more vectors; and control the transceiver to transmit the analysis information to the one or more AVs. (per Claim 1) / to generate analysis information “Each of the VANET vehicles communicates their preferred future path to other VANET vehicles. Using the rogue vehicle information and the received preferred path information from other vehicles, the trajectory generation circuitry in each VANET vehicle determines a preferred path that avoids both the rogue vehicle and every other safely operated VANET vehicle”, Paragraph 29, “As depicted in FIG. 8, the rogue vehicle 810 has been identified by one or more of the VANET vehicles 110A-110C and the preferred future travel path of each vehicle 720A-720C reflects an attempt by the respective vehicle to increase the distance or separation between the respective vehicle 110A-110C and the rogue vehicle 810. In the example depicted in FIG. 8, arrows 720A and 720B indicate the trajectory generation circuitry 146 in each of VANET vehicles 110A and 110B will cause the vehicles to accelerate away from the rogue vehicle 810. Similarly, arrow 720C indicates the trajectory generation circuitry 146 in vehicle 110C will cause the vehicle to change lanes in an attempt to increase the distance or separation between vehicle 110C and the rogue vehicle 810”, Paragraph 135, “FIG. 12 is an example data packet 1200 generated by the rogue vehicle detection systems 130 disposed each of a plurality of VANET vehicles 110 and communicated to at least a portion of the plurality of VANET vehicles 110, in accordance with at least one embodiment described herein. In embodiments, the rogue vehicle detection system 130 in each VANET vehicle may generate and communicate (e.g., via multicast) a packet to some or all of the other VANET vehicles 110A-110n. Such packets may be generated and communicated on a periodic, aperiodic, continuous, or intermittent basis. In embodiments, such packets may be generated and communicated on an event-driven basis. For example, a VANET vehicle 110A may generate and communicate a packet upon an event such as a nearby vehicle violating one of the safe vehicle operating behaviors 145 determined by the inner safety belief circuitry 144 of VANET vehicle 110A”, Paragraph 144, “transmitting, via the transceiver circuitry, data representative of the determined preferred future travel path of the host vehicle to each of the VANET vehicles”, Paragraph 165)
wherein the one or more AVs is configured to adapt its operation based on the received analysis information (per Claim 24) (“trajectory generation circuitry 146 periodically, aperiodically, or continuously updates the preferred future travel path for the host vehicle based upon information and/or data collected by the sensor array 162 carried by the host vehicle and/or based upon information and/or data received from other VANET vehicles 110”, Paragraph 52, “In an autonomous vehicle, the output interface circuitry 170 may be coupled to systems that control the operation of the vehicle. Non-limiting examples of vehicle control systems 174 include: vehicle steering, vehicle braking, vehicle acceleration, vehicle signaling or lighting, vehicle power unit (energy storage unit (battery, supercapacitor, ultracapacitor, etc.), electrical motor, internal combustion engine, etc.)”, Paragraph 55, “As depicted in FIG. 3, the ego-intention circuitry 270 generates one or more output signals 280 that alter, adjust, or otherwise control one or more systems in the host vehicle. For example, the ego-intention circuitry 270 may generate one or more signals to control: the output of the host vehicle guidance system 382 (e.g., steering); the output of the host vehicle propulsion system 384; and/or the output of the host vehicle braking system 386”, Paragraph 122, “As depicted in FIG. 8, the rogue vehicle 810 has been identified by one or more of the VANET vehicles 110A-110C and the preferred future travel path of each vehicle 720A-720C reflects an attempt by the respective vehicle to increase the distance or separation between the respective vehicle 110A-110C and the rogue vehicle 810. In the example depicted in FIG. 8, arrows 720A and 720B indicate the trajectory generation circuitry 146 in each of VANET vehicles 110A and 110B will cause the vehicles to accelerate away from the rogue vehicle 810. Similarly, arrow 720C indicates the trajectory generation circuitry 146 in vehicle 110C will cause the vehicle to change lanes in an attempt to increase the distance or separation between vehicle 110C and the rogue vehicle 810”, Paragraph 135)
Regarding Claim 21 (independent) and Claims 4, 14, and 25 (dependent), Alvarez discloses: An autonomous vehicle (AV) (“FIG. 3 is a block diagram of an illustrative rogue vehicle detection system 300 used in an autonomous host vehicle”, Paragraph 113), comprising: (per Claim 21) / Alvarez discloses the map generation unit of Claim 1, and Alvarez further discloses: (per Claim 4) / Alvarez discloses the non-transitory computer-readable storage medium of Claim 11, and Alvarez further discloses: (per Claim 14) / Alvarez discloses the autonomous vehicle system of Claim 24, and Alvarez further discloses: (per Claim 25)
an inertial measurement sensor configured to detect acceleration data of the AV; (per Claim 21) / wherein the historical data received from the one or more AVs is acceleration data detected by an inertial measurement sensor of the one or more AVs. (per Claims 4 and 14) / wherein the one or more AVs each include an inertial measurement sensor configured to detect acceleration data, wherein the historical data received from the one or more AVs is the acceleration data detected by the inertial measurement sensor. (per Claim 25) (“the systems and methods described herein permit any number of vehicles to communicate via a vehicle ad-hoc network (i.e., a “VANET”). Each vehicle included in the VANET is then able to exchange performance, location, acceleration/deceleration, velocity, distance between vehicles, and similar information and/or data with other vehicles included in the VANET”, Paragraph 26, “sensor array 162 includes any number and/or combination of sensors 164. A first portion of the sensors 164 includes sensors internal to the host vehicle that are intended to measure one or more performance metrics and/or behavior metrics of the host vehicle. Non-limiting examples of such internal sensors include: velocity measurement sensors, braking sensors, steering sensors, accelerometers, microphones, tachometers, geolocation (GPS, GLONASS, Galileo, cellular triangulation, etc.) sensors, occupant monitoring sensors (pressure sensors, facial recognition, physiometric sensors, eye position sensors, etc.), and similar”, Paragraph 54; it should be noted that an inertial measurement sensor is an old and well known in the art accelerometer and/or velocity measurement sensor)
a controller (“Each rogue vehicle detection system 130 includes rogue vehicle detection and avoidance circuitry 140”, Paragraph 37) configured to index the detected acceleration data to respective locations at which the acceleration data was detected; and (per Claim 21) (“Such geolocation may use data 230 that is stored in the rogue vehicle detection circuitry 142 and/or data 230 stored in one or more non-transitory storage devices coupled to the rogue vehicle detection and avoidance circuitry 142. Such data 230 may include high definition maps…The rogue vehicle detection circuitry 142 may also include data storage circuitry 230 that stores or otherwise retains data representative of safe vehicle operating behaviors 145 determined by the host vehicle and used to by the rogue vehicle detection circuitry 142 to identify nearby rogue vehicles… the rogue vehicle detection circuitry 142 includes circuitry capable of identifying whether nearby vehicles are operating in a manner that comports with safe vehicle operating behaviors 145 determined by the host vehicle”, Paragraphs 64-65; also see example rules that must inherently include not just historical data but also location specific rules as shown in Paragraph 28 such as “failing to follow a preferred future path communicated to VANET vehicles; abrupt lane changes” and Paragraphs 66-106 to include the terms “did not” and “failed” as in past tense as well as terms like “frequent” and “percentage of time” and “number of boundary crossings” which require aggregating data and knowledge of locations (such as the location of the rogue vehicle in comparison to traffic control devices, lane lines, other vehicles, etc., and not just data indicative of single points in time or single locations in space)
a transceiver that is configured to: (per Claim 21) (transceiver 150; “receiving, at transceiver circuitry in the host vehicle, a plurality of messages, each of the plurality of messages associated with a respective one of a plurality of vehicular ad-hoc network connected vehicles (VANET vehicles), wherein each of the plurality of messages includes: information indicative of a current location”, Paragraph 165)
transmit the detected acceleration data to a map generation system; and (per Claim 21) (“the rogue vehicle detection circuitry 142 may include circuitry to determine a relative or absolute geolocation of the host vehicle and any nearby vehicles identified as rogue vehicles. Such geolocation may use data 230 that is stored in the rogue vehicle detection circuitry 142 and/or data 230 stored in one or more non-transitory storage devices coupled to the rogue vehicle detection and avoidance circuitry 142. Such data 230 may include high definition maps generated using ground-based lidar or maps generated using aerial imagery. Such data 230 may enable the rogue vehicle detection circuitry 142 to locate the host vehicle within a two-dimensional or three-dimensional environment. Such data 230 may enable the rogue vehicle detection circuitry 142 to locate nearby vehicles identified as rogue vehicles within a two-dimensional or three-dimensional environment”, Paragraph 64, “the localization circuitry 320 receives information from one or more sensors 164 to accurately position the host vehicle within a mapped environment. For example, the localization circuitry 320 may use geolocation data (e.g., data obtained via GPS, GLONASS, Galileo positioning systems) obtained via one or more geolocation sensors/receivers 164 and/or image information obtained via one or more LIDAR sensors 164 and/or one or more image acquisition sensors 164 to locate the position of the host vehicle on a high-definition (“HD”) map retrieved from the HD map storage circuitry 33”, Paragraph 115, “the trajectory generation circuitry 146 may cause the selective display of velocity and/or acceleration for VANET vehicles 110A-110F as text or in a graphical format”, Paragraph 133)
receive, from the map generation system, a vector-field map that includes a plurality of location-based cells, the vector-field map being generated based on the detected acceleration data, wherein each of the cells includes a vector representing a portion of the acceleration data whose indexed location corresponds to an associated location of the respective cell, (per Claim 21) (see for example Figs. 7-11, wherein the vectors shown may be one or more of current velocity/direction or acceleration/direction, and/or preferred future travel path velocity/direction or acceleration/direction, and/or relative distances to/from each of the different vehicles (VANET vehicles 110 and/or one or more rogue vehicle 810; i.e. cells) within a local map vicinity)
wherein the controller is further configured to control the AV based on the vector-field map. (per Claim 21) (“trajectory generation circuitry 146 periodically, aperiodically, or continuously updates the preferred future travel path for the host vehicle based upon information and/or data collected by the sensor array 162 carried by the host vehicle and/or based upon information and/or data received from other VANET vehicles 110”, Paragraph 52, “In an autonomous vehicle, the output interface circuitry 170 may be coupled to systems that control the operation of the vehicle. Non-limiting examples of vehicle control systems 174 include: vehicle steering, vehicle braking, vehicle acceleration, vehicle signaling or lighting, vehicle power unit (energy storage unit (battery, supercapacitor, ultracapacitor, etc.), electrical motor, internal combustion engine, etc.)”, Paragraph 55, “As depicted in FIG. 3, the ego-intention circuitry 270 generates one or more output signals 280 that alter, adjust, or otherwise control one or more systems in the host vehicle. For example, the ego-intention circuitry 270 may generate one or more signals to control: the output of the host vehicle guidance system 382 (e.g., steering); the output of the host vehicle propulsion system 384; and/or the output of the host vehicle braking system 386”, Paragraph 122, “As depicted in FIG. 8, the rogue vehicle 810 has been identified by one or more of the VANET vehicles 110A-110C and the preferred future travel path of each vehicle 720A-720C reflects an attempt by the respective vehicle to increase the distance or separation between the respective vehicle 110A-110C and the rogue vehicle 810. In the example depicted in FIG. 8, arrows 720A and 720B indicate the trajectory generation circuitry 146 in each of VANET vehicles 110A and 110B will cause the vehicles to accelerate away from the rogue vehicle 810. Similarly, arrow 720C indicates the trajectory generation circuitry 146 in vehicle 110C will cause the vehicle to change lanes in an attempt to increase the distance or separation between vehicle 110C and the rogue vehicle 810”, Paragraph 135)
Regarding Claims 2 and 12, Alvarez discloses the map generation unit of Claim 1 and the non-transitory computer-readable storage medium of Claim 11, respectively, and Alvarez further discloses:
wherein the historical data received from the one or more AVs is respective acceleration data of the one or more AVs. (“Each vehicle included in the VANET is then able to exchange performance, location, acceleration/deceleration, velocity, distance between vehicles, and similar information and/or data with other vehicles included in the VANET”, Paragraph 26)
Regarding Claims 3, 13, and 22, Alvarez discloses the map generation unit of Claim 2, the non-transitory computer-readable storage medium of Claim 12, and the AV of Claim 21, respectively, and Alvarez further discloses:
wherein the acceleration data of the one or more AVs includes corresponding time data and location data. (per Claims 3 and 13) / wherein the acceleration data includes corresponding time data. (per Claim 22) (“As depicted in FIG. 11A, each of the VANET vehicles 110A-110F has associated therewith a defined location (x.sub.0, y.sub.0, z.sub.0) at time=t.sub.0”, Paragraph 140, “packet 1200 includes a header portion 1210 that may contain information such as a date, time, host vehicle identifier, host vehicle VANET address, and similar. The packet payload may contain any number of fields that each contain information and/or data associated with one or more host vehicle parameters or behaviors and information and/or data associated with one or more rogue vehicles. For example, as depicted in FIG. 12, the payload portion of the packet may include a plurality of data fields to contain information and/or data associated with either or both the host vehicle and one or more identified rogue vehicles”, Paragraph 145, “information and/or data may include visible spectrum image data, infrared image data, radar data, LIDAR data, ultrasonic sensor data, location/geolocation data, velocity data, linear and/or lateral acceleration data, brake position data, accelerator position data, and similar”, Paragraph 153)
Regarding Claims 5, 15, and 23, Alvarez discloses the map generation unit of Claim 2, the non-transitory computer-readable storage medium of Claim 12, and the AV of Claim 21, respectively, and Alvarez further discloses:
wherein the historical data received from the one or more AVs comprises state estimation information and acceleration information. (per Claims 5 and 15) / wherein the transceiver is further configured to transmit state estimation information of the AV to the map generation system, wherein the vector-field map is generated based on the acceleration data and the state estimation information. (per Claim 23) (“As depicted in FIG. 11A, each of the VANET vehicles 110A-110F has associated therewith a defined location (x.sub.0, y.sub.0, z.sub.0) at time=t.sub.0”, Paragraph 140, “information and/or data may include visible spectrum image data, infrared image data, radar data, LIDAR data, ultrasonic sensor data, location/geolocation data, velocity data, linear and/or lateral acceleration data, brake position data, accelerator position data, and similar”, Paragraph 153)
Regarding Claims 8 and 18, Alvarez discloses the map generation unit of Claim 1 and the non-transitory computer-readable storage medium of Claim 11, respectively, and Alvarez further discloses:
wherein the controller is further configured to perform a mean filtering and/or a probabilistic filtering on the aggregated data to generate the vectors of the respective cells of the vector-field map. (per Claim 8) / wherein generating the vector-field map includes performing a mean filtering and/or a probabilistic filtering on the aggregated data to generate the vectors of the respective cells of the vector-field map. (per Claim 18) (“Using the information and/or data collected from the host vehicle and received from the plurality of VANET vehicles 110, the inner safety belief circuitry 144 determines one or more vehicle operating behaviors 145. Beneficially, the safe vehicle operating behaviors 145 are not static, rather the safe vehicle operating behaviors 145 are determined in real-time or near real-time based on data collected by the VANET vehicles 110. The safe vehicle operating behaviors 145 thus represent current conditions across some or all of the VANET vehicles 110. For example, on a divided highway with a speed limit of 65 MPH, the VANET vehicles 110 may each have speeds of between 70 MPH and 75 MPH. Ordinarily, the inner safety belief circuitry 144 would form a safe vehicle operating behavior 145 that precludes speeds of greater than the legal limit of 65 MPH. However, in this instance slowing to 65 MPH may actually create, rather than prevent, a hazard. Thus, under these circumstances, the inner safety belief circuitry 144 would instead generate a safe vehicle operating behavior 145 of speed less than 75 MPH, reflective of actual VANET vehicle speeds.”, Paragraph 50, “the rogue vehicle detection and avoidance circuitry 140 may identify rogue vehicles using an algorithm where a function, F, defines the reasoning for the inner safety belief circuitry 144 in a VANET vehicle 110 that a nearby vehicle “A” is rogue based on proof data pd.sub.i that generates an opinion w.sub.A—a determinative function of whether nearby vehicle “A” is rogue, as follows: F(A,pd.sub.i).fwdarw.w.sub.A where pd.sub.i represents an aggregate of multiple proof data points coming from the sensor array 162 as well as data received from other VANET vehicles 110. The opinion w.sub.A may be defined as a function: w.sub.A=(b.sub.A,d.sub.A,u.sub.A,a.sub.A) where b.sub.A is a value corresponding to the belief that nearby vehicle A is a rogue vehicle, d.sub.A is a value corresponding to the belief that nearby vehicle A is a good citizen, u.sub.A is a value corresponding to uncertainty, and a.sub.A is the atomicity, a priori likelihood of nearby vehicle A being classifiable a rogue vehicle”, Paragraphs 56-58, “While the judgements made by the inner safety belief circuitry 144 are probabilistic in nature, the judgements are based on information and/or data obtained by the sensor arrays 162 carried by each VANET vehicle and based on normal behavior as measured across some or all of the VANET vehicles 110. The judgement may be shared across the VANET 120 using a physicomimetrics message”, Paragraph 60, “rogue vehicle detection circuitry 142 may include filtering circuitry”, Paragraph 62)
Regarding Claims 9-10 and 19-20, Alvarez discloses the map generation unit of Claim 1 (per Claims 9-10) and the non-transitory computer-readable storage medium of Claim 11 (per Claims 19-20), and Alvarez further discloses:
wherein the one or more predetermined threshold values comprise a magnitude threshold value and/or a frequency threshold value. (per Claims 9 and 19) / wherein the controller is further configured to analyze a magnitude and/or a frequency of the vectors of the vector-field map to identify the one or more vectors that exceed a predetermined magnitude threshold value and/or frequency threshold value. (per Claim 10) / wherein the analyzing the vector-field map comprises analyzing a magnitude and/or a frequency of the vectors of the vector-field map to identify the one or more vectors that exceed a predetermined magnitude threshold value and/or frequency threshold value. (per Claim 20) (“Example rules that may be implemented by the rogue vehicle detection circuitry 142 may include one or more of the following:…Frequent overtaking…Frequent errors and/or violations…excessive horn honking…Percentage of time exceeding speed limit…Percentage of time with jerking exceeds defined criterion…Percentage of time driving with insufficient headway between vehicles…Percentage of time driving in left lane…Honking rate exceeds defined criterion…Headlight flashing exceeds defined criterion…Number of boundary crossings into safety space of nearby vehicles”, Paragraphs 66/78-80/86-88/90-93, also see at least Paragraphs 42, 65, 66/97, and 139-140, as cited to previously, which are not being repeated for the sake of brevity)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Alvarez.
Regarding Claims 6 and 16-17, Alvarez discloses the map generation unit of Claim 5 (per Claim 6) and the non-transitory computer-readable storage medium of Claim 15 (per Claims 16-17), and while not explicitly disclosed by Alvarez, Alvarez at least renders obvious:
wherein the controller comprises a standardization processor that is configured to standardize the acceleration information to generate standardized acceleration information, wherein the controller is further configured to aggregate state estimation information and the standardized acceleration information to generate the aggregated data. (per Claim 6) / wherein the program further instructs the processor to standardize the acceleration information to generate standardized acceleration information, wherein the state estimation information and the standardized acceleration information are aggregated to generate the aggregated data. (per Claim 16) wherein standardizing the acceleration information includes performing a linear transform on the acceleration information to generate the standardized acceleration information. (per Claim 17, dependent on Claim 16) (“Using the information and/or data collected from the host vehicle and received from the plurality of VANET vehicles 110, the inner safety belief circuitry 144 determines one or more vehicle operating behaviors 145. Beneficially, the safe vehicle operating behaviors 145 are not static, rather the safe vehicle operating behaviors 145 are determined in real-time or near real-time based on data collected by the VANET vehicles 110. The safe vehicle operating behaviors 145 thus represent current conditions across some or all of the VANET vehicles 110. For example, on a divided highway with a speed limit of 65 MPH, the VANET vehicles 110 may each have speeds of between 70 MPH and 75 MPH. Ordinarily, the inner safety belief circuitry 144 would form a safe vehicle operating behavior 145 that precludes speeds of greater than the legal limit of 65 MPH. However, in this instance slowing to 65 MPH may actually create, rather than prevent, a hazard. Thus, under these circumstances, the inner safety belief circuitry 144 would instead generate a safe vehicle operating behavior 145 of speed less than 75 MPH, reflective of actual VANET vehicle speeds.”, Paragraph 50, “the rogue vehicle detection and avoidance circuitry 140 may identify rogue vehicles using an algorithm where a function, F, defines the reasoning for the inner safety belief circuitry 144 in a VANET vehicle 110 that a nearby vehicle “A” is rogue based on proof data pd.sub.i that generates an opinion w.sub.A—a determinative function of whether nearby vehicle “A” is rogue, as follows: F(A,pd.sub.i).fwdarw.w.sub.A where pd.sub.i represents an aggregate of multiple proof data points coming from the sensor array 162 as well as data received from other VANET vehicles 110. The opinion w.sub.A may be defined as a function: w.sub.A=(b.sub.A,d.sub.A,u.sub.A,a.sub.A) where b.sub.A is a value corresponding to the belief that nearby vehicle A is a rogue vehicle, d.sub.A is a value corresponding to the belief that nearby vehicle A is a good citizen, u.sub.A is a value corresponding to uncertainty, and a.sub.A is the atomicity, a priori likelihood of nearby vehicle A being classifiable a rogue vehicle”, Paragraphs 56-58, “While the judgements made by the inner safety belief circuitry 144 are probabilistic in nature, the judgements are based on information and/or data obtained by the sensor arrays 162 carried by each VANET vehicle and based on normal behavior as measured across some or all of the VANET vehicles 110. The judgement may be shared across the VANET 120 using a physicomimetrics message”, Paragraph 60, “rogue vehicle detection circuitry 142 may include filtering circuitry”, Paragraph 62)
Alvarez describes standardizing/normalizing/scaling the various data in order to differentiate “normal” “good citizen” data from outlier data that may indicate a “rogue” vehicle, and even provides an example where even “normal” “good citizen” data is actually of a high enough magnitude to describe illegal behavior (i.e. speeding).  So given this example, a “rogue” vehicle speed must be standardized/normalized to “normal” driving speed rather than the legal speed limit, or else there would be way too many false positives for “rogue” vehicles.  This process disclosed by Alvarez using velocity magnitude as merely an example may be easily understood to one of ordinary skill in the art and representatively applied to other types of data besides just velocity data, such as with the already known to be collected acceleration data.  Additionally, Alvarez does not go into significant detail regarding the specific mathematical computations desirable for executing this standardizing/normalizing/scaling process, and thus does not explicitly disclose executing a linear transform on the acceleration data as part of this process.  However, it appears that like the type of data that is being “standardized”, the specific type of mathematical manipulation of the data itself is merely a matter of obvious design choice.  The reasoning for this is because Applicant’s own specification fails to describe any particular unexpected result or particular advantage for specifically manipulating the acceleration data with a linear transform, versus any other type of data transformation processing.  Further, Applicant’s own specification, which uses the terms “such as” and “in this example” when describing types of data transformations possible for the acceleration data, it also mentions a Clifford Fourier transform or a Clifford Fourier transform in combination with a high pass filter rather than only using the claimed term “linear transform” (“The frequency analyzer 315 can be configured to perform one or more frequency processing operations, such as a Clifford Fourier transformation, on the acceleration data…In this example, a high-pass filter may be applied to the Clifford Fourier transform to determine cells/locations that include high frequency components of the vector field”, Specification Paragraph 73).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Alvarez to specifically standardize the acceleration data using a linear transformation, as doing so in this manner is merely a matter of obvious design choice, and it appears that other manners of standardizing the data, particularly the acceleration data, are also possible and considered equivalent methodologies for accomplishing the same outcome.
Regarding Claim 7, Alvarez renders obvious the map generation unit of Claim 6, and Alvarez further discloses:
wherein the controller is configured to separate the acceleration information from the state estimation information (“The packet payload may contain any number of fields that each contain information and/or data associated with one or more host vehicle parameters or behaviors and information and/or data associated with one or more rogue vehicles. For example, as depicted in FIG. 12, the payload portion of the packet may include a plurality of data fields to contain information and/or data associated with either or both the host vehicle and one or more identified rogue vehicles”, Paragraph 145) prior tostandardizing the acceleration information (see Fig. 13, wherein step 1306 “Receive Plurality of Messages From Plurality of VANET Vehicles” occurs prior to step 1308 “Identify Safe Vehicle Operating Behaviors”, so the packet payload creating of different fields (to include acceleration data) occurs prior to the standardization of the acceleration data used to determine the global “safe” standardized acceleration information).
Response to Arguments
Applicant’s respectfully submitted arguments made 17 Mar 22 have been fully considered, but they have not been found to be fully persuasive.
Applicant respectfully argues that the previously made Claim Objections should be withdrawn due to corrective amendment.  While Examiner agrees and has withdrawn these objections, the amendments made to the claims necessitated new objections against Claims 11 and 25.
Applicant respectfully argues that the previously made Claim Rejections under 35 USC 101 should be withdrawn due to one or more of the following: (1) the claim limitations cannot all be done in the human mind, (2) the claim limitations integrate a judicial exception into a practical application, and (3) the claims provide a technical advantage and improvement over “conventional systems”.  Examiner is not fully persuaded by these arguments, and while the 101 rejection has been withdrawn for Claims 24-25 due to the inclusion of the limitation “wherein the one or more AVs is configured to adapt its operation based on the received analysis information”, no similar amendment was made to independent Claims 1 or 11, and thus Claims 1-20 remain rejected under this statute for substantially the same reasons as previously.  Examiner directs Applicant to the instant Office action’s 101 rejections section above for further details.
Applicant respectfully argues that the previously made Claim Rejections under 35 USC 112(b) should be withdrawn due to amendments to the claims that clarify the structural components of the claims (to include elimination of the previously interpreted under 35 USC 112(f) terms).  While Examiner agrees and has withdrawn these claim rejections, the amendments made to the claims necessitated new rejections under this statute against Claims 6-8, 10, and 21-25.  Examiner directs Applicant to the instant Office action’s 112 rejections section above for further details.
Applicant respectfully argues that the previously made Claim Rejections under 35 USC 102/103 should be withdrawn due to amendments to the claims that are allegedly not disclosed, taught, suggested, or rendered obvious by Alvarez.  Applicant argues that Alverez simply describes that vehicles may determine a future travel path that may include the vehicle's velocity vector, and these vectors may be shared between the neighboring vehicles as illustrated to facilitate the automation of the vehicles, and these vectors are merely representative of the future travel paths of the vehicle such that the vehicles can coordinate their respective movements.  Applicant further argues that Alvarez does not disclose or suggest a vector-field map that includes location based cells, let alone that each of the cells include a vector representing the historical data that has been aggregated.  Examiner is not persuaded by these arguments/remarks, as data in Alvarez is clearly collected over time and may include time stamps as well (see at least Paragraph 145), so any future travel paths of any vehicles at one point in time will at some point become a past (historical) travel path, which is further supported by the portions of Alvarez that (a) include storage of the data (see at least Paragraph 64), and (b) discuss sample “rules” that require long-term data collection (see at least Paragraphs 28 and 66-106) and/or require “a future travel path” to no longer be in the “future” (“Vehicle failed to properly execute preferred future travel path”, Paragraph 71).  As such, Applicant’s arguments relating to the alleged shortcomings of Alvarez have not been persuasive and Examiner has maintained 35 USC 102/103 rejections against all claims based on the disclosure of Alvarez.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663